  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 1 of 10 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,              :      Case No. 2:20-cv-2294
                                        :
                  Plaintiff,            :
                                        :
               v.                       :
                                        :
 EIGHT THOUSAND ONE HUNDRED             :      VERIFIED COMPLAINT FOR
 AND 00/100 DOLLARS ($8,100.00) IN      :      FORFEITURE IN REM
 UNITED STATES CURRENCY,                :
                                        :
                  Defendant.            :
                      ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendant in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                  THE DEFENDANT IN REM

       2.      The defendant is Eight Thousand One Hundred and 00/100 Dollars ($8,100.00) in

United States Currency.    On or about November 6, 2019, the Drug Enforcement Administration

(“DEA”) seized the defendant from Jai Barker, following a consensual encounter with him at the

John Glenn Columbus International Airport.       The defendant has been deposited into the Seized

Asset Deposit Fund, where it will remain during the pendency of this action.
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 2 of 10 PAGEID #: 2




                                JURISDICTION AND VENUE

         3.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant under 21 U.S.C. § 881(a)(6).     This Court has jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

         4.    This Court has in rem jurisdiction over the defendant under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

         5.    Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendant was found in the Southern District of Ohio.

                                  BASIS FOR FORFEITURE

         6.    The defendant is subject to forfeiture under 21 U.S.C. § 881(a)(6) because it

represents property furnished or intended to be furnished in exchange for a controlled substance,

represents proceeds traceable to such an exchange, or was used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                             FACTS

         7.    On or about November 6, 2019, members of the Columbus, Ohio Airport DEA

Group at John Glenn Columbus International Airport (“CMH”) received information regarding the

suspicious travel of a passenger identified as Jai Barker (“Barker”).

                       a.     Members of the Columbus, Ohio Airport DEA Group are trained

               and experienced and know that persons engaged in the commercial interstate


                                                 2
Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 3 of 10 PAGEID #: 3




          distribution of controlled substances frequently use CMH and the aircraft that arrive

          and depart there to transport drug sales proceeds, and funds to be used to purchase

          drugs, in and out of Columbus.    Those proceeds and funds are usually in the form

          of United States currency.

                 b.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced and know that persons engaged in the commercial interstate

          distribution of controlled substances frequently use couriers to transport controlled

          substances, drug sales proceeds, and funds to be used to purchase drugs in and out

          of Columbus.    CMH and the aircraft that arrive and depart there are relied upon as

          a means of sending and receiving such couriers.

                 c.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced in investigating illegal drug and drug currency couriers, and they

          have learned to observe and detect the behavior, characteristics, and other travel

          indicators that help them to distinguish suspected illegal drug and drug currency

          couriers from the normal, non-criminal traveling public.

                 d.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced and know that illegal drug and drug currency couriers often

          purchase airline tickets within 72 hours of travel.

                 e.      Members of the Columbus, Ohio Airport DEA Group also know that

          illegal drug and drug currency couriers will often purchase one-way tickets because

          the date of their return is not immediately known.

                 f.      DEA Task Force Officer Eric Doyle (“TFO Doyle”) is a member of

          the Columbus, Ohio Airport DEA Group.


                                            3
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 4 of 10 PAGEID #: 4




         8.       Based on the information received, the officers learned that on November 6, 2019,

at approximately 1:30 a.m., a third party had purchased one-way tickets for Barker and John Dixon

(“Dixon”) to travel that same day on American Airlines Flight #2102 from CMH to the Seattle-

Tacoma International Airport (SEA), with a layover at the Los Angeles International Airport

(LAX).

         9.       On November 6, 2019, at approximately 3:35 p.m., TFO Doyle and DEA Task

Force Office Raul Melo (“TFO Melo”) observed Barker and Dixon at the CMH American Airlines

ticketing area.      The officers were aware that Flight #2102 was set to begin boarding at

approximately 3:30 p.m. and was set to depart at approximately 4:00 p.m.       The officers did not

observe Barker or Dixon checking any luggage.

         10.      The officers then moved to the airport’s security screening area.   As Barker left

the screening area, TFO Doyle approached Barker in a way as not to block his freedom of

movement, identified himself as a law enforcement officer, displayed his credentials, advised

Barker that he was not in trouble and was free to leave, and asked if he would speak to TFO Doyle

about his travel. Barker agreed.

         11.      TFO Doyle noted that Barker was not carrying any luggage and had only a “fanny-

pack” style bag.     TFO Doyle explained to Barker that he was speaking to him because of his

recent ticket purchase.     Barker advised that his girlfriend had booked his ticket and stated only

that he was going to “kick it.” When asked what he intended to do for clothing while on his trip,

Barker did not respond.

         12.      TFO Doyle then asked Barker if he was carrying any illegal narcotics, weapons or

large amounts of United States currency.       Barker stated, “No.”    In response to TFO Doyle’s

request, Barker consented to a search of his person and fanny-pack.


                                                  4
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 5 of 10 PAGEID #: 5




         13.    Upon searching Barker and his fanny-pack, TFO Doyle located a large amount of

United States currency secured by a rubber band.        TFO Doyle asked Barker how much currency

he was carrying.     Barker stated that he did not know.

         14.    TFO Doyle also found that Barker was carrying eight cellular telephones of varying

brands and values:    four Apple phones, two Motorola phones, an LG phone, and a ZTE TracFone

phone.    TFO Doyle asked Barker why he had all of the cellular telephones.        Barker stated that

they were for work but provided no further information.

         15.    TFO Doyle then asked Barker what he did for work.        Barker advised that he was

a dump truck driver but refused to provide any specifics about his work or employment.

         16.    Based on his training and experience, TFO Doyle believed that the currency in

Barker’s possession was proceeds from illegal drug activity and advised Barker that the DEA

would be administratively seizing the currency and cellular telephones.

         17.    While TFO Doyle spoke to Barker, TFO Melo spoke to Dixon who was traveling

with Barker.    Dixon was carrying a duffle bag.       Although he denied carrying a large amount of

United States currency, TFO Melo received consent to search Dixon’s duffle bag and located a

large amount of currency concealed within the clothing in the duffle bag.      Dixon advised that he

did not work.   TFO Melo administratively seized the currency found in Dixon’s possession.

         18.    The officers asked both Barker and Dixon to accompany them to the DEA’s airport

office to allow for a further investigation.   Both Barker and Dixon declined, accepted DEA-12

custody receipts for the seized property, and left the airport without boarding their flight.

         19.    The officers returned to the DEA’s airport office and requested assistance from

Columbus Regional Airport Authority Police K-9 Officer Jenelle DiFolco (“Officer DiFolco”) and

certified narcotic detection K-9 “Daron” to conduct a K-9 sniff of the seized currency.


                                                   5
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 6 of 10 PAGEID #: 6




       20.     The currency seized from Barker was placed in a new United States Postal Service

Priority Mail package (“USPS package”) and sealed.       The narcotic detection K-9 sniff consisted

of two separate K-9 sniffs as follows.

                       a.      Ten USPS packages were placed in a circle in the DEA office.

               Five packages were empty and five contained shredded, circulated and un-

               circulated currency.   Officer DiFolco and K-9 Daron entered the area, and Officer

               DiFolco gave K-9 Daron the command to search.              K-9 Daron sniffed all ten

               packages and did not show a change in behavior.      Officer DiFolco and K-9 Daron

               then left the area.

                       b.      The DEA officers replaced one of the packages with the USPS

               package that contained the money from Barker.        The location of the money was

               unknown to Officer DiFolco.     Officer DiFolco and K-9 Daron returned to the area,

               and Officer DiFolco gave K-9 Daron the command to search.          K-9 Daron entered

               the circle of packages and quickly sniffed them.     Officer DiFolco noted that K-9

               Daron showed a change of behavior on the second package that he sniffed by

               squaring off to the package and scratching it, indicating a positive alert for the odor

               of narcotics on the package.     The DEA officers advised Officer DiFolco that it

               was the package containing the money seized from Barker.

       21.     An official count of the United States currency seized from Barker revealed that the

currency totaled $8,100.00 (the defendant):

                             Denomination       Quantity       Total
                                     $100             59      $5,900.00
                                      $20            110      $2,200.00
                                                              $8,100.00

       22.     The K-9 team conducted a similar narcotic K-9 detection sniff on the currency

                                                 6
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 7 of 10 PAGEID #: 7




seized from Dixon ($5,081.00), which also resulted in a positive alert for the odor of narcotics.

As of the filing of this complaint, Dixon has failed to file a timely claim with the DEA contesting

the administrative forfeiture of the $5,081.00.

       23.     On or about February 6, 2020, the DEA received a timely claim from Barker in the

administrative proceedings, asserting an interest in the defendant.   In support of his claim, Barker

stated that the currency was “earned from jobs performed under [his] business name of J’Sons

Construction, LLC.”     Barker did not include any proof of income or work performed by his

business.

       24.     A search of the Ohio Secretary of State’s Business Services public website revealed

that at the time of seizure, Barker had two businesses registered with the Secretary of State:    J’s

Sons Construction, LLC and Real World Expediting, LLC.

       25.     On or about April 13, 2020, investigators received information from the Ohio

Department of Taxation on Barker.     Barker did not file personal income tax returns for the years

of 2016 through 2018, or business tax returns for the years of 2017 through 2019.   The department

also advised that no business tax returns were filed by J’s Sons Construction, LLC for the years of

2017 through 2019, or for Real World Expediting, LLC for the years of 2017 through 2018.

       26.     A check of Barker’s criminal history revealed that in 2007, he was charged with

federal narcotic and firearm violations in the Southern District of Ohio.   See United States v. Jai

A. Barker, Case No. 3:07-cr-193(1) (S.D. Ohio).       On April 4, 2008, Barker was sentenced to one

day of imprisonment on possession with intent to distribute heroin, a Schedule I controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count One) and to sixty months

of imprisonment on possession of a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) (Count Three), to be served consecutively, and to three years


                                                  7
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 8 of 10 PAGEID #: 8




of supervised release.   Barker also was ordered to forfeit his interest in a firearm, ammunition,

and $1,476.00 in United States currency.

       27.     Following additional incarceration related to his conviction on a federal criminal

charge related to access device fraud (see United States v. Jai A. Barker, Case No. 3:13-cr-061(4)

(S.D. Ohio)) and a violation of his supervised release in Case No. 3:07-cr-193(1), Barker was

released from federal prison on or about December 2, 2016.      According to the Probation Office

for the United States District Court for the Southern District of Ohio, Barker was released from

supervised release on or about December 1, 2019.

       28.     Based on the foregoing facts, the United States asserts that the defendant, $8,100.00

in United States currency, represents property furnished or intended to be furnished in exchange

for a controlled substance, represents proceeds traceable to such an exchange, or was used or

intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such

offense, in violation of 21 U.S.C. § 846.    Therefore, the property is subject to forfeiture to the

United States under 21 U.S.C. § 881(a)(6).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;


                                                 8
  Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 9 of 10 PAGEID #: 9




        (c)     the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

        (d)     the Court thereafter order the United States to dispose of the defendant as provided

by law; and

        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                               Respectfully submitted,

                                               DAVID M. DEVILLERS
                                               United States Attorney


                                               s/Deborah D. Grimes
                                               DEBORAH D. GRIMES (0078698)
                                               Assistant United States Attorney
                                               Attorney for Plaintiff
                                               221 East Fourth Street, Suite 400
                                               Cincinnati, Ohio 45202
                                               (513) 684-3711
                                               Deborah.Grimes@usdoj.gov




                                                  9
Case: 2:20-cv-02294-SDM-KAJ Doc #: 1 Filed: 05/06/20 Page: 10 of 10 PAGEID #: 10




                                         VERIFICATION

       I, Eric M. Doyle, hereby verify and declare under the penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration, that I have read the foregoing Verified

Complaint for Forfeiture and know the contents thereof, and that the matters contained in the

complaint are true to my own knowledge, except those matters stated to be alleged on information

and belief and as to those matters, I believe them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, and my investigation of this case.

       I hereby verify and declare under the penalty of perjury that the foregoing is true and

correct.



5/6/2020
Date                                           ERIC M. DOYLE, Task Force Officer
                                               Drug Enforcement Administration




                                                 10
                     Case: 2:20-cv-02294-SDM-KAJ Doc #: 1-1 Filed: 05/06/20 Page: 1 of 1 PAGEID #: 11
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Eight Thousand One Hundred and 00/100 Dollars ($8,100.00) in
                                                                                                            United States Currency
    (b) County of Residence of First Listed Plaintiff             Franklin                                   County of Residence of First Listed Defendant Franklin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/06/2020                                                              s/ Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
